                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JESSIE L. MARTIN, JR.,                        )
                                              )
                       Petitioner,            )
                                              )
               v.                             )       Case No. 1:18-cv-358-SPB-RAL
                                              )
WARDEN OF FCI McKEAN CAMP,                    )
                                              )
                       Respondent.            )

                                     MEMORANDUM ORDER

       This action for habeas corpus relief was received by the Clerk of Court on November 13,

2018 and was referred to United States Magistrate Judge Richard A. Lanzillo, for report and

recommendation in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules

72.1.3 and 72.1.4 of the Local Rules for Magistrate Judges. ECF No. 1, 4. On April 29, 2019,

Respondent filed a suggestion of mootness based upon the Petitioner’s recent release from

prison. ECF No. 13.

       On May 29, 2019, Magistrate Judge Lanzillo issued a Report and Recommendation

recommending that the petition be dismissed as moot. ECF No. 14. The Petitioner filed

Objections to the Report and Recommendation arguing that his case is not moot because of the

fact that he is still serving a six-year term of supervised release. ECF No. 15. Respondent filed a

response to Petitioner’s objections on June 26, 2019. ECF No. 17. Therein, Respondent

contends that Petitioner cannot make the requisite showing that he continues to sustain an on-

going injury that will likely be redressed by a grant of his habeas petition. Id.; see Burkey v.

Marberry, 556 F.3d 142, 148 (3d Cir. 2009).

       After de novo review of the petition and documents in the case, together with the report




                                                  1
and recommendation, Petitioner’s objections to the R&R, and Respondent’s response thereto, the

following order is entered:

       AND NOW, this 27th day of June, 2019, IT IS ORDERED that the within petition for a

writ of habeas corpus be, and hereby is, DISMISSED as moot. IT IS FURTHER ORDERED

that the report and recommendation of Magistrate Judge Lanzillo, issued on May 29, 2019, ECF

No. [14], is adopted as the opinion of this Court. As there are no further matters pending before

the Court relative to the instant petition, the Clerk is directed to mark this case “CLOSED.”




                                                     /s/ Susan Paradise Baxter
                                                     SUSAN PARADISE BAXTER
                                                     United States District Judge

cm:    Jessie L. Martin, Jr.
       9 Cannon Hill Road
       Rochester, NY, 14624
       (via U.S. Mail)

       Karen Gal-Or, Esq. (via CM/ECF)

       The Honorable Richard A. Lanzillo (via CM/ECF)




                                                 2
